United States Court of Appeals
                      For the First Circuit

No. 15-2373

                             WEN ZHONG LI,

                              Petitioner,

                                   v.

                         LORETTA E. LYNCH,
              Attorney General of the United States,

                              Respondent.


                             ERRATA SHEET

     The opinion of this Court issued on September 20, 2016, is
amended as follows:

     On   page   3,   line    5,    "Nationality"   is   changed   to
"Naturalization".

     On page 3, footnote 1, "Department" is changed to "Dep't".